 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   DAVID ALLEN GILLUM,

 9                               Plaintiff,                 CASE NO. C19-1859-RSM-BAT

10           v.                                             ORDER DENYING MOTION TO
                                                            ADD INFORMATION
11   OWENS, et al.,

12                               Defendant.

13          Plaintiff proceeds pro se and in forma pauperis in the 42 U.S.C. § 1983 civil rights
14   action. By order dated January 7, 2020, the Court directed service of the complaint. Defendants
15   have not yet filed answers to the complaint. Plaintiff has filed a motion seeking to “Add
16   Information; Complaint, Parties, Damages.” Dkt. 13. Plaintiff’s motion lists various general
17   “rights”, “parties” and “damages” suffered but fails to articulate any facts or explain what
18   “party” violated what right or how the right was allegedly violated. Id.
19          Plaintiff’s motion (Dkt. 13) is DENIED without prejudice because it is unclear what
20   relief plaintiff is seeking in his motion. Even if the Court were to construe plaintiff’s motion as
21   one seeking to file an amended complaint, plaintiff fails to provide sufficient information to state
22   a claim for relief. If plaintiff intends to file an amended complaint to include additional claims
23   and defendants he is advised that he must write out a short, plain statement telling the Court: (1)


     ORDER DENYING MOTION TO ADD
     INFORMATION - 1
 1   the constitutional right plaintiff believes was violated; (2) the name of the person who violated

 2   the right; (3) exactly what that person did or failed to do; (4) how the action or inaction of that

 3   person is connected to the violation of plaintiff’s constitutional rights; and (5) what specific

 4   injury plaintiff suffered because of that person’s conduct. See Rizzo v. Goode, 423 U.S. 362,

 5   371–72 (1976). Plaintiff is also advised that if he files an amended complaint it will act as a

 6   complete substitute for the original complaint and not as a supplement. See Ferdik v. Bonzelet,

 7   963 F.2d 1258, 1262 (9th Cir. 1992). Accordingly, the amended complaint must include all of

 8   the claims plaintiff intends to include in this action.

 9           The Clerk is directed to send plaintiff a copy of this order and the appropriate forms for

10   filing a 42 U.S.C. § 1983 civil rights complaint.

11           DATED this 30th day of January, 2020.

12

13                                                               A
                                                               BRIAN A. TSUCHIDA
14                                                             United States Magistrate Judge

15

16

17

18

19

20

21

22

23



     ORDER DENYING MOTION TO ADD
     INFORMATION - 2
